Hamer, J.,
concurring.
I concur with Judge Letton’s opinion.
The plaintiff claims to own an undivided one-half interest in the land in controversy and the intervener claims to own the other half. Solomon Johnson, the testator, was the owner of the land at the time of his death. The defendant, Ida Davis, was then his wife. She afterwards married Davis, who has since died. The plaintiff prays to be adjudged the owner of an undivided one-half interest in the land and entitled to the possession thereof, and *770he also seeks to enjoin all parties from asserting any title or interest, except James A. Donohoe, the intervener.
The deceased made a will on the 10th day of March, 1900. The defendant, Ida Davis, claims the legal title to all the land and the right of possession. The will makes a bequest to Ida and Frida Hammer, the testator’s grandchildren. It also makes a bequest to the Lambert Presbyterian Church of Verdigris, in Holt county, and a bequest to the Methodist Episcopal Church of Page. The tenth clause of the will provides: “The residue of my property or the residue of the proceeds of the sale thereof, I give and bequeath to the Swedish Mission Society of Chicago, Illinois, to have and to hold, for whatever purpose they may see fit.” The fifth clause provides: “I want my wife, Ida Johnson, to have and to hold said lands with all their belongings for her own use for a period of five years from the first day of January, 1901, to the first day of January, 1906, together with the residue of my personal property, and pay all taxes which may become due on said lands. After January first, 1906, I wish my wife, Ida Johnson, to sell said lands and to have and to hold for herself and her heirs one-third of the proceeds from such sale of all my property.”
The eleventh clause provides: “It is my will that none of these bequests be paid until all my property shall be sold.” The twelfth and last clause makes Ida Johnson the executrix under the will. The name of the residuary legatee as it appears in the will is not correct, the true name being “Swedish Evangelical Mission Covenant in America.”
The defendant, Ida Davis, conveyed the land by deed to William A. Woodruff for the alleged consideration of $1,200. She signed this deed as “Ida Davis, formerly Ida Johnson, executrix.” This deed is dated January 18, 1906, and was acknowledged on the same day. On the 21st day of February, 1906, the said William A. Woodruff and his wife reconveyed the premises by deed to the defendant, Ida Davis. The deed was dated February 21, 1906. It was signed by William A. Woodruff and Sarah Woodruff, and *771acknowledged on the same day. These deeds were made without consideration and to convey the land to Ida Davis. It is contended that these conveyances were fraudulent, and that the defendant has had no title to the premises. The residuary legatee makes no claim of this kind. The defendant seems to have paid to the “Swedish Evangelical Mission Covenant in America” the sum of $31 for its interest in the bequest mentioned in the will. The plaintiff and intervener base their alleged title upon the interest of the grandchildren mentioned in the will, and the interest of David Johnson, the testator’s son, both of which it is alleged have been conveyed to them. It is shown by the evidence that the bequests mentioned in the will have all been paid by the executrix, and that she settled with the mission society, paying it the sum of $31 for its interest. The plaintiff and the intervener could only receive such an interest from the heirs as they had to convey or transfer, and, it appearing that the defendant paid the bequests made for their benefit, the heirs would not have any thing to convey or transfer, and could not convey or transfer any interest to the plaintiff or intervener. As the heirs were paid the amount of the respective bequests made to them, if there was a fraud practiced it could only have been practiced against the residuary legatee, the “Swedish Evangelical Mission Covenant in America.” The society does not complain. It does not appear in the case. It will be seen that the plaintiff and the intervener have no interest in the premises and have never had any interest at any time.